DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 04/23/2021.
In the instant Amendment: Claims 1-5, 8-11 have been amended and claims 1, 10 and 11 are independent claims. Claims 12-17 newly added. Claims 1-17 have been examined and are pending. This Action is made FINAL.          
Response to Arguments
Applicants' arguments in the instant Amendment, filed on 04/23/2021, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant Argues: Trigger does not disclose “transmit first destination information indicating a destination of the particular access target server to the communication terminal in response to a determination that the communication terminal is permitted to access the particular access target server” and “transmit second destination information different from the first destination information to the communication terminal in response to a determination that the communication terminal is not permitted to access the particular access target server, 2Atty. Dkt. No. 6150-001553-US U.S. Application No. 16/658,617the second destination information being destination information that does not provide access to the particular access target server” of amended claim 1. See Remarks at 14.  
The examiner respectfully disagrees because these arguments are not persuasive. 
In regards to, “transmit first destination information indicating a destination of the particular access target server to the communication terminal in response to a determination that the communication terminal is permitted to access the particular access target server,” “transmit second destination information different from the first destination information to the communication terminal in response to a determination that the communication terminal is not permitted to access the particular access target server,” and “the second destination information being destination information that does not provide access to the particular access target server,” Trigger teaches a cloud-based filter applies access control policy that grants or denies user mobile device access to a social networking website (e.g., Facebook) based on device’s physical location, time and/or usage restrictions. See Trigger FIGs. 12A-12B and ¶¶ [0198], [0202] (“Accordingly, with a controlled user device, decisions in relation to access control are made by the cloud filter 12. During school, the user attempts to access Facebook via an Internet browser on the user's smartphone. The usage control application 103 on the user's smartphone will deny access in accordance with the Junior High School usage policy and the user will instead be directed to a denied access web page. However, as the Junior High School usage policy for the user device allows Facebook usage during play time, an attempt by the user to access Facebook during play time will be allowed.”) (emphasis added). 
The Examiner wishes to remind the applicant that the terms “first destination information” and “second destination information” are quite broad and can include information about or related to a networking destinations such as Facebook (www.facebook.com). Trigger teaches enforcing an access control policy according to location, time and/or usage restrictions. The access control policy may enable a student user to either access the Facebook webpage (i.e., one type of “destination information”) the second destination information [ ] that does not provide access to the particular access target server.” Thus, Trigger teaches the amended claim 1. Applicant may refine the claims and to recite allocating “real” or “dummy” IP addresses of the access target server to the user communication terminal (as according to FIGs 2-4 of the Specification) and instead of reciting the generic first or second “destination information.”  
In conclusion, applicant’s argument are unpersuasive and the rejection of claim 1 is maintained. Similarly, rejection of independent claims 10 and 11, which recite similar matter to claim 1, is also maintained.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically discloses as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 7, 8, 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Trigger et al. (“Trigger,” US 20170026382, published Jan. 26, 2017). 
Regarding claim 1, Trigger discloses a control apparatus for controlling access from a communication terminal 5to an access target server, the control apparatus comprising circuitry configured to (Trigger FIGs 1-2, [0092]. In this example, the control unit 69 implements a content manager 70 arranged to manage display of web content from the web content database 68 on a web page served to the administrator.): 
transmit, to an administrator terminal, screen data for accepting input of requested settings including host information for identifying the access target server and condition information indicating conditions for controlling access to the access target server (Trigger FIG. 1, [0090], [0093], [0123]. The device control platform 10 is accessible by an administrator for the purpose of defining and/or modifying usage policies for devices in the family of user devices with which the administrator is associated, and in this example the administrator accesses the web server 40 for this purpose using an administrator terminal 66 that may be a personal computing device. The control unit 69 also implements a transaction manager 72 arranged to manage actions that an administrator is able to carry out using the website. In order to create and/or modify an account associated with an administrator, the administrator accesses the configuration web page, for example using a web browser. An administrator is also able to change usage rules contained within a selected policy set, and the system is then arranged to lock the change so as to prevent subsequent changes made at the family policy level by operators of the system from propagating. For example, a parent may choose to permit a smartphone's camera to be used or a specific URL [e.g., Facebook] to be accessed by a pre-school age child during school time.);  
Trigger FIGs 2-3, [0123]. An administrator is also able to change usage rules contained within a selected policy set, and the system is then arranged to lock the change so as to prevent Subsequent changes made at the family policy level by operators of the system from propagating. For example, a parent may choose to permit a smartphone's camera to be used or a specific URL to be accessed by a pre-school age child during school time); 
store access control settings associating the host information and the condition information based on the received requested settings (Trigger FIG. 3, [0095]. The policy server 46 includes a policies database 74 arranged to store default policy families, default policy sets, and policy sets that have been defined for each user device of a family of user devices by the relevant administrator.).
The embodiment of Trigger does not explicitly disclose: receive an access request to a particular access target server from the communication terminal; determine whether the communication terminal is permitted to access the particular access target server based on the received access request and a condition indicated by condition information associated with host information for identifying the particular access target server; transmit first destination information indicating a destination of the particular access target server to the communication terminal in response to a determination that the communication terminal is permitted to access the particular access target server; and transmit second destination information different from the first destination information to the communication terminal in response to a determination that the communication terminal is not permitted to access the particular access target server, the second 
However, in another embodiment, Trigger discloses receive an access request to a particular access target server from the communication terminal (Trigger FIGs 12A-12B, [0188], [0121]. The process 230 commences when a user of the user device requests access 232 to the wide area network 14 from the user device. In this example, Facebook and certain device features are allowed during play time. [See Specification at FIG. 3, the user terminal may query an “Access Target Server” associated with a website URL]), and  
15determine whether the communication terminal is permitted to access the particular access target server based on the received access request and a condition indicated by condition information associated with host information for identifying the particular access target server (Trigger FIGs 12A-12B, [0192] – [0193]. If the user device is already registered 250 with the system, the MAC address will be recorded in the devices database 56 and defined usage policies 88 will exist for the user device in the policy server 46. Based on the defined usage policies for the user device, a request 254 is sent to the cloud filter 12 for a decision. In addition, the policy manager 78 identifies 256 whether an appropriate safety net policy exists and if so sends a request to the cloud filter 12 for a decision. The access decision is then communicated 262 to the filter application 98, and the filter application 98 enforces 266 the decision. The filter application 98 also stores a new rule for the user device in the cached rules 92 stored at the controlled access point 22. [For example, the policy may determine whether a child can access Facebook website during certain time of day, see [0201] – [0202]]); 
Trigger FIGs. 12A-12B and ¶¶ [0198], [0202]. Accordingly, with a controlled user device, decisions in relation to access control are made by the cloud filter 12. During school, the user attempts to access Facebook via an Internet browser on the user's smartphone. The usage control application 103 on the user's smartphone will deny access in accordance with the Junior High School usage policy and the user will instead be directed to a denied access web page. However, as the Junior High School usage policy for the user device allows Facebook usage during play time, an attempt by the user to access Facebook during play time will be allowed.); and 
transmit second destination information different from the first destination information to the communication terminal in response to a determination that the communication terminal is not permitted to access the particular access target server, the second destination information being destination information that does not provide access to the particular access target server (Trigger FIGs. 12A-12B and ¶¶ [0198], [0202]. Accordingly, with a controlled user device, decisions in relation to access control are made by the cloud filter 12. During school, the user attempts to access Facebook via an Internet browser on the user's smartphone. The usage control application 103 on the user's smartphone will deny access in accordance with the Junior High School usage policy and the user will instead be directed to a denied access web page. However, as the Junior High School usage policy for the user device allows Facebook usage during play time, an attempt by the user to access Facebook during play time will be allowed.). 
See Trigger [0201].). 
Regarding claim 2, Trigger discloses the control apparatus of claim 1. 
Trigger further discloses: 
wherein the condition information indicates a period for restricting access to the access target server (Trigger FIG 3, 12A-12B, [0095], [0123], [0202]. The policy server 46 includes a policies database 74 arranged to store default policy families, default policy sets, and policy sets that have been defined for each user device of a family of user devices by the relevant administrator. For example, a parent may choose to permit a Smartphone's camera to be used or a specific URL to be accessed by a pre-school age child during School time. During school, the user attempts to access Facebook via an Internet browser on the user's Smartphone. The usage control application 103 on the user's smartphone will deny access in accordance with the Junior High School usage policy and the user will instead be directed to a denied access web page.). 
Regarding claim 3, Trigger discloses the control apparatus of claim 1. 
Trigger FIG 3, 12A-12B, [0095], [0123], [0202]. The policy server 46 includes a policies database 74 arranged to store default policy families, default policy sets, and policy sets that have been defined for each user device of a family of user devices by the relevant administrator. For example, a parent may choose to permit a Smartphone's camera to be used or a specific URL to be accessed by a pre-school age child during School time. During school, the user attempts to access Facebook via an Internet browser on the user's Smartphone. The usage control application 103 on the user's smartphone will deny access in accordance with the Junior High School usage policy and the user will instead be directed to a denied access web page.). 
Regarding claim 4, Trigger discloses the control apparatus of claim 1. 
Trigger further discloses the second destination information is destination information indicating the control apparatus (Trigger FIG. 1, [0123]. For example, a parent may choose to permit a smartphone's camera to be used or a specific URL [e.g., Facebook] to be accessed by a pre-school age child during school time.), and the circuitry is further configured to: 
transmit access prohibition screen data to the communication terminal, in response to receiving the access request to the destination indicated by the second destination information from the communication terminal, the access prohibition screen data indicating prohibition of access to the particular access target server (Trigger FIGs. 12A-12B and ¶¶ [0198], [0202]. Accordingly, with a controlled user device, decisions in relation to access control are made by the cloud filter 12. During school, the user attempts to access Facebook via an Internet browser on the user's smartphone. The usage control application 103 on the user's smartphone will deny access in accordance with the Junior High School usage policy and the user will instead be directed to a denied access web page. If the user then attempts to gain access to Facebook via a Facebook app, the usage control application 103 on the user's smartphone will deny usage of the app in accordance with the Junior High School usage policy and prevent opening of the Facebook app. However, as the Junior High School usage policy for the user device allows Facebook usage during play time, an attempt by the user to access Facebook during play time will be allowed.). 
Regarding claim 5, Trigger disclose the control apparatus of claim 1. Trigger further discloses wherein the circuitry is further configured to determine whether the communication terminal is permitted to access the particular access target server additionally based on one of a time is the access request is transmitted from the communication terminal and a time the access request is received by the control apparatus (Trigger [0088], [0147], [0202]. The device control platform 10 also includes a virtual private network (VPN) server 48 arranged to establish and manage VPN sessions with controlled user devices 30, 32, 34 through the wide area network 14, typically the Internet. The usage control application 103 implemented by the control unit 102 includes a VPN application 104 arranged to instigate a VPN connection automatically when the controlled device 30 requests to communicate with a wide area network 14. During school, the user attempts to access Face book via an Internet browser on the user's Smartphone. The usage control application 103 on the user's smartphone will deny access in accordance with the Junior High School usage policy and the user will instead be directed to a denied access web page. However, as the Junior High School usage policy for the user device allows Facebook usage during play time, an attempt by the user to access Facebook during play time will be allowed.). 
 The motivation is the same as that of claim 1 above. 
 Regarding claim 7, Trigger discloses a system, comprising: 
 the control apparatus of claim 1 (see claim 1 above); and 
an administrator terminal comprising another circuitry configured to: display an input screen on a display (Trigger FIG. 8 (Retrieve policies from policy server & display to administrator), [0090], [0165]. The device control platform 10 is accessible by an administrator for the purpose of defining and/or modifying usage policies for devices in the family of user devices with which the administrator is associated, and in this example the administrator accesses the web server 40 for this purpose using an administrator terminal 66 that may be a personal computing device. For each new user device to be registered with the system, the administrator is presented 148 with predefined policies that are selectable and customisable by the administrator. [Note that hardware devices may include tablet, smartphone, or PC, see [0080]]);  
5accept input of requested settings on the displayed input screen (Trigger [0165] – [0166]. For each new user device to be registered with the system, the administrator is presented 148 with predefined policies that are selectable and customisable by the administrator. From the displayed policies, the administrator selects 150 a policy family 80, and within the selected policy family 80 selects 152 one or more policy sets 82 for the user device. This may occur by selecting policy families and policy sets for particular users and associating the selected policy families and policy sets with user devices associated with the users.); and 
transmit the accepted requested settings to the control apparatus (Trigger [0168]. After selection of the policy family 80 and policy sets 82 for the new user device, the selected policy family 80 and policy sets 82 are stored as defined policies 88 in the policy database 74 of the policy server 46. The selected policies are also stored at the cloud filter 12.).
The motivation is the same as that of claim 1 above. 
Regarding claim 8, Trigger discloses the network system of claim 7. Trigger further discloses 
a schedule management server configured to store schedule information associating 10schedule identification information for identifying a schedule and scheduled period information indicating a period in which the schedule is to be executed, wherein the requested settings further include the schedule identification information (Trigger FIG. 3, [0095], [0097]. The policy server 46 includes a policies database 74 arranged to store default policy families, default policy sets, and policy sets that have been defined for each user device of a family of user devices by the relevant administrator. At least some usage policies in a usage policy family may be time and/or day, specific such that the usage policies define the level of permitted device usage according to defined time periods, for example such that for children access to the Internet [ for example, Facebook website, see [0201] – [0202]]), and 
wherein the circuitry of the control apparatus is further configured to: 
Trigger FIG. 12A, [0189], [0192]. The filter application 98 at the controlled access point 22 identifies 238 a unique identifier associated with the user device, such as a MAC address of the user device, and also monitors 240 data traffic passing between the controlled access point 22 and the user device. If a currently applicable cached usage rule 92 exists for the user device MAC address at the controlled access point, then the rule is applied 244 to the data traffic. Based on the defined usage policies for the user device, a request 254 is sent to the cloud filter 12 for a decision. In addition, the policy manager 78 identifies 256 whether an appropriate safety net policy exists and if so sends a request to the cloud filter 12 for a decision. [For when a child can accessing Facebook website, for example].) ; and 
receive the scheduled period information associated with the transmitted schedule identification information from the schedule management server (Trigger FIG. 12A, [0192].  Based on the defined usage policies for the user device, a request 254 is sent to the cloud filter 12 for a decision. In addition, the policy manager 78 identifies 256 whether an appropriate safety net policy exists and if so sends a request to the cloud filter 12 for a decision. [For example, determining when a child can access Facebook website according to policy/decision. see [0202].].), 
wherein the stored access control settings associate the host information included in the received requested settings with the received scheduled period information (Trigger [0095], [0201]. he policy server 46 includes a policies database 74 arranged to store default policy families, default policy sets, and policy sets that have been defined for each user device of a family of user devices by the relevant administrator. The Junior High School policy set defines a daily routine for the user Such during School time (8 am-3 pm) the user is not permitted to access any Internet content, apps or controlled device features and may only make or receive calls to and from emergency numbers including the user's parents; and after school between 3 pm and 5 pm a play time period is defined wherein the user is permitted to access specific Internet content and specific apps defined in the Junior High School usage policy. In this example, Facebook and certain device features are allowed during play time.). 
Regarding claim 10, claim 10 is directed to a method corresponding to the apparatus of claim 1. Claim 10 is similar in scope to claim 1 and is therefore rejected under similar rationale. 
Regarding claim 11, claim 11 is directed to a non-transitory recording medium corresponding to the apparatus of claim 1. Claim 11 is similar in scope to claim 1 and is therefore rejected under similar rationale.
Regarding claim 12, Trigger disclose the control apparatus of claim 2. Trigger further discloses the condition information further indicates a network segment corresponding to a physical location (Trigger [0142], [0151] – [0152]. The controlled access point 22 also includes a filter application 98 arranged to identify user devices that wirelessly connect to the controlled access point using a unique identifier associated with the user device, for example using a MAC address, a SIM number or an IMEI number, or any other information that is unique to the user device. The usage control application 103 also includes a location manager 112 arranged to determine and store infor mation indicative of the location of the device 30, for example using a GPS transceiver, incorporated into the controlled device 30. The obtained location information may be stored, for example at the MDM server 42, and used by the system in order to [ ] provide defined functionality such as whether to allow or deny particular device usage based on location.). 
Regarding claim 13, Trigger discloses the control apparatus of claim 3. Trigger further discloses the condition information further indicates a network segment corresponding to a physical location (Trigger [0142], [0151] – [0152]. The controlled access point 22 also includes a filter application 98 arranged to identify user devices that wirelessly connect to the controlled access point using a unique identifier associated with the user device, for example using a MAC address, a SIM number or an IMEI number, or any other information that is unique to the user device. The usage control application 103 also includes a location manager 112 arranged to determine and store infor mation indicative of the location of the device 30, for example using a GPS transceiver, incorporated into the controlled device 30. The obtained location information may be stored, for example at the MDM server 42, and used by the system in order to [ ] provide defined functionality such as whether to allow or deny particular device usage based on location.). 
Regarding claim 14, Trigger discloses the method of claim 10. Trigger further discloses the condition information indicates a period for restricting access to the access target server and a network segment corresponding to a physical location (Trigger [0142], [0151] – [0152], [0201]. The controlled access point 22 also includes a filter application 98 arranged to identify user devices that wirelessly connect to the controlled access point using a unique identifier associated with the user device, for example using a MAC address, a SIM number or an IMEI number, or any other information that is unique to the user device. The usage control application 103 also includes a location manager 112 arranged to determine and store information indicative of the location of the device 30, for example using a GPS transceiver, incorporated into the controlled device 30. The obtained location information may be stored, for example at the MDM server 42, and used by the system in order to [ ] provide defined functionality such as whether to allow or deny particular device usage based on location. The Junior High School policy set defines a daily routine for the user such during School time (8 am-3 pm) the user is not permitted to access any Internet content, apps or controlled device features and may only make or receive calls to and from emergency numbers including the user's parents; and after school between 3 pm and 5 pm a play time period is defined wherein the user is permitted to access specific Internet content and specific apps defined in the Junior High School usage policy. In this example, Facebook and certain device features are allowed during play time.).
Regarding claim 15, Trigger discloses the method of claim 10. Trigger further discloses the condition information indicates a period for permitting access to the access target server and a network segment corresponding to a physical location (Trigger [0142], [0151] – [0152], [0201]. The controlled access point 22 also includes a filter application 98 arranged to identify user devices that wirelessly connect to the controlled access point using a unique identifier associated with the user device, for example using a MAC address, a SIM number or an IMEI number, or any other information that is unique to the user device. The usage control application 103 also includes a location manager 112 arranged to determine and store infor mation indicative of the location of the device 30, for example using a GPS transceiver, incorporated into the controlled device 30. The obtained location information may be stored, for example at the MDM server 42, and used by the system in order to [ ] provide defined functionality such as whether to allow or deny particular device usage based on location. The Junior High School policy set defines a daily routine for the user such during School time (8 am-3 pm) the user is not permitted to access any Internet content, apps or controlled device features and may only make or receive calls to and from emergency numbers including the user's parents; and after school between 3 pm and 5 pm a play time period is defined wherein the user is permitted to access specific Internet content and specific apps defined in the Junior High School usage policy. In this example, Facebook and certain device features are allowed during play time.).
Regarding claim 16, claim 16 is directed to a non-transitory recording medium corresponding to the method of claim 14. Claim 16 is similar in scope to claim 14 and is therefore rejected under similar rationale.
Regarding claim 17, claim 17 is directed to a non-transitory recording medium corresponding to the method of claim 15. Claim 17 is similar in scope to claim 15 and is therefore rejected under similar rationale.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Trigger et al. (“Trigger,” US 20170026382, published Jan. 26, 2017) in view of Moore (“Moore,” US 20090241167, published Sep. 24, 2009). 
Regarding claim 6, Trigger discloses the control apparatus of claim 1. 

However, Moore, in an analogous art, discloses wherein the control apparatus is a DNS server ( Moore [0084]. In embodiments, the client 144A-C may interpret the return of the IP address as an indication of a known DNS server 210A-B, and therefore a known network 208A-B at logical block 312. The client 144A-C may receive the returned IP address from the DNS server 210 and compare the IP address to the secure IP address previously stored in the client 144 by the administrator 134. If the client finds that the IP address returned from the DNS server 210 is a match, then the IP address is the IP address, and the client may interpret that it is connected to a known DNS server 208, across a known network 208A-B, where the known DNS server 210 and associated network is within the control of the administrator 134.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Moore with the teachings of Trigger to include: wherein the control apparatus is a DNS server, to provide users with a means for using a DNS server to check an expected range of IP addresses and to ascertain whether the server is known to the system or network administrator. (See Moore [0084]). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Trigger et al. (“Trigger,” US 20170026382, published Jan. 26, 2017) in view of Killadi et al. (“Killadi,” US 20200037335, filed July 27, 2018). 
Regarding claim 9, Trigger discloses the system of claim 7. Trigger further discloses wherein the stored access control settings associate the host information and the condition information included in the received requested settings with the received 43Client Ref. No. FN201902560 segment information (Trigger [0123], [0140]. An administrator is also able to change usage rules contained within a selected policy set, and the system is then arranged to lock the change so as to prevent subsequent changes made at the family policy level by operators of the system from propagating. For example, a parent may choose to permit a Smartphone's camera to be used or a specific URL to be accessed by a pre-school age child during school time. The controlled access point 22 also stores access point settings 90 that define conventional settings for a wireless access point, Such as WiFi security settings, modem Settings, and so on. [So the user rules may allow user to access a certain URL (e.g., Facebook website) at a given time, via a particular Wi-Fi connection]). 
Trigger does not explicitly disclose: a network management server configured to store network information associating space information indicating a space where a communication terminal is located and segment information indicating a network segment of the space, wherein the requested 25settings further include the space information, wherein the circuitry of the control apparatus is further configured to: transmit space information included in the received requested settings to the network management server; and receive segment information associated with the transmitted space information 30from the network management server. 
However, Killadi, in an analogous art, discloses 
a network management server configured to store network information associating space information indicating a space where a communication terminal is Killadi [0017], [0034]. A network controller may configure the AP to provide client devices access to a segment of the computing network and / or the resources or services of the computing network. The access to the segment of the computing network , the resources of the computing network , and / or the services of the computing network may be identified by a service set identifier ( SSID ). In an example , a cellular telecommunications data provider ( e.g. , Sprint , AT & T , Verizon , etc. ) may wish to provide clients 110-1 ... 110 - N access to their respective computing networks , network devices , network services , etc. utilizing the AP 102. In such an example , zone 1 106-1 may correspond to the primary computing network ( e.g. , an airport Wifi.), 
wherein the circuitry of the control apparatus is further configured to: 
transmit space information included in the received requested settings to the network management server (Killadi [0031]. For example , if there are multi - zone profiles configured and associated in the AP group or AP name profile of the primary zone , then the AP 102 may enter a multi - zone state and start connecting with the specified data zones. For example, each data zone may include a controller and / or a cluster of controllers that is under an administrative domain that is separate from the administrative domain of the primary zone and / or other data zones utilizing the same AP 102. Each data zone utilizing an AP may be associated with a distinct and / or independent entity from the one administering the primary zone.); and 
receive segment information associated with the transmitted space information 30from the network management server ( Killadi [0034]. In an example , a cellular telecommunications data provider ( e.g. , Sprint , AT & T , Verizon , etc. ) may wish to provide clients 110-1 ... 110 - N access to their respective computing networks , network devices , network services , etc. utilizing the AP 102. In such an example , zone 1 106-1 may include the primary zone. For example , zone 1 106-1 may include a network device such as a controller within the administrative domain controlled by the airport administration . In such an example , zone 1 106-1 may correspond to the primary computing network ( e.g. , an airport Wifi ) and / or the primary network controller ( e.g. , a network controller operated by and / or assigned to the airport IT department )). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Killadi with the teachings of Trigger to include: a network management server that stores network information associating space information indicating a space where a communication terminal is located and segment information indicating a network segment of the space, to provide users with a means for assigning and allocating a particular service provider (e.g., airport wi-fi) and network segment/subnets  through an shared access point and providing network service to a client device. (See Killadi [0034]). 




Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD LONG whose telephone number is (571)272-8961.  The examiner can normally be reached on Monday to Friday, 9 AM - 6  PM EST (Alternate Fridays).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD LONG/
Examiner, Art Unit 2439






/JAHANGIR KABIR/                  Primary Examiner, Art Unit 2439